Citation Nr: 0304487	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  95-40 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
February 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 RO rating decision.  In February 
2001, the Board remanded the veteran's claims for additional 
development, and the case has now returned for further 
adjudication.

In October 1996, the veteran's spouse was appointed as his 
guardian.  This designation is indicated on the title page of 
this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the current low back disability, degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, is related to service or is due to his service-
connected left ankle disability.

2.  The veteran's left ankle condition is manifested by 
active range of motion of -4 degrees dorsiflexion and 20 
degrees of plantar flexion, a passive range of motion of 0 
degrees of dorsiflexion (from neutral position) and 24 
degrees of plantar flexion, as well as subjective complaints 
of pain and tenderness not shown on examination. 




CONCLUSIONS OF LAW

1.  Service connection for a low back disability, 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, is not warranted.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).

2.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection

The veteran essentially is seeking service connection for a 
low back condition, including due to his service-connected 
left ankle disability.

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).

There is no allegation that the veteran aggravated (during 
active duty) any preexisting low back condition, so service 
connection on that basis is not at issue in this case.  38 
C.F.R. § 3.306.  A veteran may be granted service connection 
for arthritis, although not otherwise established as incurred 
in service, if the condition was manifested to a 10 percent 
degree within one year following service. 38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
However, as detailed below, there is no evidence in this case 
that the veteran was treated for or diagnosed as having 
arthritis within one year of his discharge in February 1945.  

Where chronicity of a disease is not shown in service (as in 
this case), service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  Service connection may also be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Finally, a veteran may also 
establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d).  

Service medical records are completely negative for any 
complaints of, treatment for, or diagnosis of any back 
disability.  The veteran obtained an early honorable 
discharge following a left ankle sprain.

No back symptoms were reported during VA examinations 
conducted in January 1946, June 1946, March 1972, February 
1973, February 1974, December 1984, and March 1990, and no 
disability of the back was diagnosed at any of these 
examinations.

There is no question that the veteran has recently developed 
a back condition.  He sought outpatient VA treatment in 
November 1992, reporting that he had fallen backwards 48 
hours before and was experiencing severe pain in the left 
lower back.  Following an examination, the diagnostic 
impressions were lumbosacral sprain with right paraspinal 
spasm.  A November 1992 x-ray revealed, in pertinent part, 
moderate lumbar spondylosis with well-preserved 
intervertebral disc spaces.  He continued to seek treatment 
for paralumbar sprain with possible radiculitis versus 
neuropathy in October 1993.  At a November 1993 VA outpatient 
session, he reported that his symptoms (low back pain on the 
left, with radiation to the left buttock and an "electricity 
sensation" down to his left heel) had started approximately 
one year before.  

At a November 1993 VA joints examination, the veteran 
reported that his in-service left ankle sprain had resulted 
in falls which caused his back trauma.  A November 1993 x-ray 
revealed degenerative joint disease of the lumbar spine 
associated with spondylosis, with no evidence of narrowed 
intervertebral spaces or metastatic bone disease.  A November 
1993 CT scan of the lumbar spine revealed L4-L5 diffuse disc 
bulging with an associated left posterolateral broad-based 
protrusion, L5-S1 diffuse broad-based central and bilateral 
paracentral herniations with left intraforaminal component, 
L5-S1 left-sided facet joint degenerative changes causing 
narrowing of the left-sided neural foramina inferiorly and of 
the left-sided left lateral recess superiorly, L4-L5 
bilateral and L5-S1 right-sided mild facet joint degenerative 
changes, and bilateral sacroiliac joints degenerative 
changes.  

At a February 1994 VA examination, the veteran reported that 
he had fallen in 1992 with back trauma because of left foot 
numbness and weakness secondary to foot bursitis.  Following 
an examination, he was diagnosed as having, in pertinent 
part, left L5-S1 radiculopathy.  He subsequently had back 
surgery.  The diagnosis was discogenic disease with herniated 
nucleus pulposus with laminectomy of L5-S1.

Although the veteran clearly has a low back disability, 
service connection is not warranted because there simply is 
no competent medical evidence indicating that his back 
disability (first diagnosed over 45 years after discharge) is 
related to service or to his service-connected left ankle 
disability.  38 C.F.R. § 3.303(d).  To the extent that the 
veteran himself has argued that his back condition was 
incurred in service or is due to his left ankle disability, 
the Board notes that (as a layman) he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the weight of the evidence does not demonstrate that 
the veteran has a current disability of the low back due to 
in-service disease or injury, or to the service-connected 
left ankle disability.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Claim for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  38 
C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  excess fatigability;  (e)  
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the ankle and knee are 
considered major joints.  38 C.F.R. § 4.45.

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 5271 for his left ankle disability.  Under 
this rating criteria, which is based on limitation of motion, 
a 10 percent rating requires moderate limitation of ankle 
motion, while a 20 percent rating requires marked limitation 
of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Normal ankle dorsiflexion is from 0 to 20 degrees, while 
normal ankle plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  

At a November 1993 VA examination, the veteran reported 
having numbness in his left foot.  His gait was antalgic and 
assisted with a walker.  He presented with distal skin 
trophic changes and swelling of the left ankle with scar 
adhesions to the dorsiflexor ankle tendon.  

At a February 1994 VA examination, the veteran complained of 
recurrent foot swelling, numbness, pain, and weakness.  He 
ambulated with forearm crutches, with a slow gait and fair 
balance.  He had an anterolateral scar fixed to the 
subcutaneous tissue at the ankle without evidence of 
swelling.  The veteran was diagnosed as having left ankle 
sprain with residual loss of range of motion and strength.  

At a March 2002 VA examination, the veteran reported having 
numbness, pain, and constant swelling of his left ankle.  He 
said he had not been able to ambulate since having undergone 
back surgery many years before, and that he was wheelchair 
bound.  On examination, the left ankle had an active range of 
motion of -4 degrees dorsiflexion and 20 degrees of plantar 
flexion, a passive range of motion of 0 degrees of 
dorsiflexion (from neutral position) and 24 degrees of 
plantar flexion.  There was no pain during active or passive 
range of motion on examination.  Lateral swelling was noted, 
although the lateral malleolus was not tender to palpation.  
There was no rubor, calor, joint instability, or movement 
guarding or abnormality.  The anterior/posterior drawer test 
was negative.  The veteran did have tightness of the Achilles 
tendon, apparently due to non-use of the lower extremity.  He 
was wheelchair bound and did not ambulate.  There was 
weakness of the left ankle.  The manual muscle test was 4/5 
in dorsiflexion and plantar flexion.  There was no functional 
loss of the ankle due to pain, nor any excess fatigability or 
incoordination seen on examination.  An x-ray of the left 
ankle no abnormality. 

The claims file contains numerous VA outpatient and 
hospitalization records dated within the period this case has 
been on appeal.  None of the records reflect any complaints 
or treatment specifically related to the veteran's left 
ankle.  

The Board notes that neither the November 1993 nor February 
1994 examination reports provide specific information about 
the range of motion of the left ankle. However, the March 
2002 report does provide this information, and in any case, 
where an increase in the disability rating is at issue, the 
present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

While the recent VA examination described some limitation of 
plantar flexion (specifically the 20 degrees of active 
plantar flexion, and 24 degrees of passive plantar flexion), 
dorsiflexion was not similarly limited.  Such mobility 
overall (especially in light of the fact that the veteran was 
in a wheel chair and apparently used his lower extremities 
infrequently) does not nearly approximately the "marked" 
limitation of motion which would warrant a 20 percent rating 
under Diagnostic Code 5271. 

There is also no indication that the veteran has ankylosis of 
the left ankle or of the subastragalar or tarsal joint, nor 
any degenerative arthritis of the left ankle, so evaluation 
under Diagnostic Codes 5003, 5270, and 5272 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5272.  A 
review of the service medical records indicates that the scar 
on the veteran's left ankle resulted from a laceration 
created in 1936, before his period of active duty.  In fact, 
the grant of service connection for a left ankle disability 
was based on a sprain which occurred during marching 
exercises in 1944.  Therefore, evaluation of the veteran's 
left ankle scarring under the pertinent rating criteria is 
also unwarranted. 

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

At his February 1994 VA examination, the veteran complained 
of recurrent foot pain and weakness.  No specific range of 
motion data were provided in the examination report, however.  
At his March 2002 examination, the veteran again generally 
reported having pain in his left ankle.  There was no pain 
during active or passive range of motion, however.  While 
there was weakness noted, the veteran's muscle strength 
nevertheless remained 4/5 in both dorsiflexion and plantar 
flexion (this is despite the fact the veteran apparently is 
wheelchair bound).  The examiner also noted that there was no 
functional loss of the ankle due to pain, nor any excess 
fatigability or incoordination.  In light of these 
examination findings, the Board finds the 10 percent rating 
currently assigned more than adequately compensates for any 
potential functional loss due to any potential flare-ups of 
the left ankle disability.  In summary, the preponderance of 
the evidence reflects that no greater than a 10 percent 
rating is warranted for the veteran's service-connected left 
ankle disability. 

III. Veterans Claims Assistance Act of 2000 (VCAA)

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence, is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  The record 
shows that in the July 2002 Supplemental Statement of the 
Case, the RO cited and provided the text of the duty-to-
notify provisions of 38 U.S.C.A. § 5103 and the criteria of 
the next higher rating for the service-connected ankle 
disability.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Earlier in a September 2001 letter, the RO notified the 
veteran of the evidentiary requirements for his claim of 
service connection for a low back disability.  For these 
reasons, the Board concludes that the duty-to-notify 
provisions of the VCAA have been complied with. 

The veteran asked for a local hearing a December 1995 Form 9, 
but withdrew this request in writing in an April 1996 written 
statement.  He confirmed, during an April 1997 local hearing 
on a separate issue, that he did not want to testify 
concerning the service connection and increased rating claims 
currently on appeal.

VA also must make, and has made, reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claims.  38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), 
(d).  Such assistance includes making every reasonable effort 
to obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the veteran adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  In 
this case, the RO has obtained numerous VA medical records, 
and the veteran has not indicated that there are any 
outstanding records pertinent to his claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent VA examinations in November 1993, February 1994, 
and March 2002.  The reports of these examinations have been 
obtained and reviewed by the Board.  A nexus opinion on the 
issue of service connection is not necessary because the 
evidence of record contains sufficient competent medical 
evidence to decide the claim. 



ORDER

Entitlement to service connection for a low back disability, 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, is denied.

Entitlement to rating in excess of 10 percent for a left 
ankle disability is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

